     Case 1:19-cv-00919-DAD-SKO Document 37 Filed 09/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       REINA MARIE MEZA,                              No. 1:19-cv-00919-DAD-SKO (HC)
12                       Petitioner,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14       MICHELLE BONWELL,                              PETITION FOR WRIT OF HABEAS
                                                        CORPUS
15                       Respondent.
                                                        (Doc. No. 34)
16

17

18           Petitioner Reina Marie Meza is a state parolee proceeding pro se and in forma pauperis

19   with a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On July 7, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that the pending petition for federal habeas relief (Doc. No. 1) be denied on the

23   merits. (Doc. No. 34.) Specifically, the magistrate judge found that petitioner’s contention that

24   there was insufficient evidence to support her conviction in state court for making a false police

25   report was not supported by the record. (Id. at 9.) On July 20, 2020, petitioner filed objections to

26   the pending findings and recommendations.1 (Doc. No. 35.)

27
     1
       Petitioner also filed objections on July 22, 2020. (See Doc. No. 36.) The second set of
28   objections appear to be an exact copy of the first. (Compare Doc. No. 36, with Doc. No. 35.)
                                                        1
     Case 1:19-cv-00919-DAD-SKO Document 37 Filed 09/02/20 Page 2 of 3

 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3   including petitioner’s objections, the court finds the findings and recommendations to be

 4   supported by the record and proper analysis.

 5           In her objections, petitioner continues to argue that there was insufficient evidence to

 6   support her conviction. (See generally Doc. No. 35.) She does not, however, meaningfully

 7   dispute the magistrate judge’s conclusion that “[b]ased on the totality of the evidence, a rational

 8   jurist could have disbelieved Petitioner’s testimony, and accepted the testimony of law

 9   enforcement that Petitioner was making false criminal reports [against her ex-husband] to obtain

10   custody of [her] child.” (Doc. No. 34 at 9); see also Lewis v. Jeffers, 497 U.S. 764, 781 (1990)

11   (“[W]here a federal habeas corpus claimant alleges that his state conviction is unsupported by the

12   evidence, federal courts must determine whether . . ., after viewing the evidence in the light most

13   favorable to the prosecution, any rational trier of fact could have found the essential elements of

14   the crime beyond a reasonable doubt.”) (internal quotation marks and citations omitted).

15           Having found that petitioner is not entitled to federal habeas relief, the court now turns to

16   whether a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has

17   no absolute entitlement to appeal a district court’s denial of her petition, as an appeal is only

18   allowed under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-

19   336 (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a

20   district court issue or deny a certificate of appealability when entering a final order adverse to a
21   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

22   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only

23   issue a certificate of appealability when “the applicant has made a substantial showing of the

24   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

25   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

26   that) the petition should have been resolved in a different manner or that the issues presented
27   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

28   /////
                                                         2
     Case 1:19-cv-00919-DAD-SKO Document 37 Filed 09/02/20 Page 3 of 3

 1   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). Here, petitioner has not made

 2   such a showing. Therefore, the court declines to issue a certificate of appealability.

 3          Accordingly,

 4          1.      The findings and recommendations issued on July 7, 2020 (Doc. No. 34) are

 5                  adopted in full;

 6          2.      This petition for writ of habeas corpus (Doc. No. 1) is denied;

 7          3.      The court declines to issue a certificate of appealability; and

 8          4.      The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:     September 1, 2020
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
